Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 19-34 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to systems, devices, methods and computer readable media for enhanced network communication for use in higher performance applications including storage, high performance computing (HPC) and Ethernet-based fabric interconnects.
Prior arts were found for the independent claims as follows:
Jasvinder Singh et al. (US 2019/0199646 A1)
Qingming Ma (US 2011/0235653 A1)
 	Singh discloses techniques for allocating packets for transmission.
 	Ma discloses weight-based bandwidth allocation for different classes of service in a network.
	Applicant uniquely claimed the below distinct features in independent claims 19, 24 and 30 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 19:
 	A non-transitory computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: 
allocate bandwidth for transmission of packets of a first traffic class, wherein the bandwidth is allocated for a connection between at least two devices and the first traffic class is associated with a first priority level; 
allocate bandwidth for transmission of packets of a second traffic class, wherein the bandwidth for transmission of packets of a second traffic class is allocated for a connection between at least two devices and the second traffic class is associated with a second priority level; 
modify bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class, wherein the modify bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class provides at least a required minimum of bandwidth for transmission of packets of the second traffic class and allocates at least a portion of bandwidth available for transmission of packets of the first traffic class to the second traffic class based on the first traffic class having a lower available bandwidth than the second traffic class; 
provide packets of the first traffic class in one or more buffers; and 
provide packets of the second traffic class in one or more buffers.
 	Claim 24:
 	An apparatus comprising: 
at least one processor configured to: 
allocate bandwidth for transmission of packets of a first traffic class, wherein the bandwidth is allocated for a connection between at least two devices and the first traffic class is associated with a first priority level; 
allocate bandwidth for transmission of packets of a second traffic class, wherein the bandwidth for transmission of packets of a second traffic class is allocated for a connection between at least two devices and the second traffic class is associated with a second priority level;
modify bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class, wherein the modify bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class provides at least a required minimum of bandwidth for transmission of packets of the second traffic class and allocates at least a portion of bandwidth available for transmission of packets of the first traffic class to the second traffic class based on the first traffic class having a lower available bandwidth than the second traffic class; 
provide packets of the first traffic class in one or more buffers; and 
provide packets of the second traffic class in one or more buffers.
	Claim 30:
 	A method comprising: 
allocating bandwidth for transmission of packets of a first traffic class, wherein the bandwidth is allocated for a connection between at least two devices and the first traffic class is associated with a first priority level; 
allocating bandwidth for transmission of packets of a second traffic class, wherein the bandwidth for transmission of packets of a second traffic class is allocated for a connection between at least two devices and the second traffic class is associated with a second priority level; 
modifying bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class, wherein the modifying bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class provides at least a required minimum of bandwidth for transmission of packets of the second traffic class and allocates at least a portion of bandwidth available for transmission of packets of the first traffic class to the second traffic class based on the first traffic class having a lower available bandwidth than the second traffic class; 
providing packets of the first traffic class in one or more buffers; and 
providing packets of the second traffic class in one or more buffers.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412